IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 37 MAL 2018
                                              :
                     Respondent               :
                                              : Petition for Allowance of Appeal
                                              : from the Order of the Superior Court
               v.                             :
                                              :
                                              :
D.D.,                                         :
                                              :
                     Petitioner               :


                                       ORDER



PER CURIAM

        AND NOW, this 30th day of June, 2020, the Petition for Allowance of Appeal is

DENIED.